GLD-068                                          NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                             No. 11-3909
                             ___________

                       LEO F. SCHWEITZER, III,
                                                  Appellant

                                 v.

 UNITED STATES OF AMERICA; ATTORNEY GENERAL OF UNITED STATES;
    SOLICITOR GENERAL OF UNITED STATES; WILLIAM J. HAYNES, II, U.S.
 DEPARTMENT OF DEFENSE; WILLIAM R. BURCHILL, JR., ADMINISTRATIVE
 OFF. OF U.S. COURTS; HONORABLE GERALD AUERBACH, UNITED STATES
  MARSHALL SERVICE; PATRICK L. MEEHAN, UNITED STATES ATTORNEY,
      EASTERN DIST.; HONORABLE DANIEL H. HUYETT, III; HONORABLE
   CLARENCE C. NEWCOMER; HONORABLE WELSH, MAGISTRATE JUDGE;
   AUSA JUSDON A. AARON, PERSONAL & OFF; AUSA GERALD SULLIVAN,
       PERSONAL & OFF; AUSA JAMES, ROHN, PERSONAL & OFF; AUSA
CHRISTOPHER HALL, PERSONAL & OFF; BRUCE CHASON, PERSONAL & OFF;
       AUSA MARSHA MCCLELLEN, PERSONAL & OFF; AUSA RICHARD
      GOLDBERG, PERSONAL & OFF; GAIL WHITE AGBUGUI, PROBATION
   PER/OFF; MICHAEL SANTELLA, PROBATION PER/OFF; DONALD MILLER,
       PROBATION PER/OFF; SALLY KEGLOVITS, PROBATION PER/OFF;
  CHRISTOPHER MAUHN, PROBATION PER/OFF; ROBERT MCKENNEY, FBI -
     PERSONAL & OFF; WILLIAM ALONE, FBI - PERSONAL & OFF; ROBERT
  COONS, DOD - PERSONAL & OFF; JOHN DOE #1, DOD - PERSONAL & OFF;
  JOHN DOE #2, DOD - PERSONAL & OFF; JOHN DOE #3, DOD - PERSONAL &
OFF; JOHN DOE #4, NCIS - PERSONAL & OFF; JOHN DOE #5, NCIS - PERSONAL
    & OFF; TEAH WEDLOCK, USPC; SCOTT KUBRIC, USPC; COMM. SIMSON,
      USPC; JOHN DOE #6, USPC; P. DOUGLAS SISK, CLERK; BRADFORD A.
BALDUS, LEGAL ADVISOR; JEFFREY MILLER, ESQUIRE; NARSUTI & MILLER;
    GARY LENTZ; BOTCHETTO & LENTZ; CONRAD, O'BRIEN, GELLMAN &
 ROHN; JOHN DUNN; DIANNA DUNN; DETECTIVE TODD, PERSONAL & OFF
     STATE ACTORS; PLYMOUTH TOWNSHIP; MONTGOMERY TOWNSHIP;
                     PENNSYLVANIA, STATE ACTORS
                   ____________________________________
                     On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                (D.C. Civ. No. 08-cv-01806)
               District Judge: Honorable Edwin M. Kosik (by designation)
                        ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 15, 2011

      Before: FUENTES, GREENAWAY, JR. and STAPLETON, Circuit Judges

                             (Opinion filed January 11, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       “Leo F. Schweitzer, III, has a two-decade history of defrauding the Department of

Defense.” United States v. Schweitzer, 454 F.3d 197, 198 (3d Cir. 2006). This history

has resulted in his convictions of mail fraud and other federal crimes in 1985, 1995 and

2005. See id. at 198-200. We have affirmed them. See id. at 206; United States v.

Schweitzer, 116 F.3d 470 (Table) (3d Cir. 1997); United States v. Schweitzer, 800 F.2d

1141 (Table) (3d Cir. 1986). We also have rejected Schweitzer’s numerous collateral

challenges to these convictions and his sentences over the years. See Schweitzer v.

United States, 354 F. App’x 601, 602 (3d Cir. 2009). The convictions have never been

invalidated.

       At issue here is a civil complaint that Schweitzer filed in 2007. Schweitzer named

and sought monetary damages from the United States and forty-six other state, federal

and private defendants, including investigators, prosecutors, probation officers, privately

                                             2
retained counsel, judges, court employees, government witnesses, and virtually everyone

else involved in his criminal proceedings and sentences. In general terms, Schweitzer

alleges that he is innocent and that defendants have conspired to wrongly convict him and

deprive him of various constitutional rights in connection with his criminal proceedings,

collateral challenges, and the service of his sentences. Schweitzer later filed a very

similar complaint against many of the same defendants in a different District Court. That

court dismissed the complaint, and we dismissed his resultant appeal pursuant to 28

U.S.C. § 1915(e)(2)(B). See Schweitzer, 354 F. App’x at 602.

       Meanwhile, the defendants filed motions to dismiss Schweitzer’s complaint in the

present action as well. The District Court granted those motions in a series of rulings.

By order entered March 29, 2011, it dismissed the complaint as to two law firms and one

lawyer. By order entered March 30, 2011, it dismissed the complaint as to another law

firm and lawyer. By order entered April 13, 2011, it dismissed the complaint as to the

state defendants. Finally, by order entered September 22, 2011, it dismissed the

complaint as to the federal defendants.

       Schweitzer appeals. He mentions only the District Court’s September 22 order in

his notice of appeal, but even if we liberally construed it to include the District Court’s

prior orders our ruling would be the same. Because we have granted Schweitzer leave to

proceed in forma pauperis, we must screen this appeal to determine whether it is

frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). An appeal is frivolous if it “lacks an

arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Schweitzer’s appeal lacks any such basis. The District Court thoroughly explained

                                              3
its reasons for dismissing the complaint against each defendant, and those reasons

included collateral estoppel on the basis of our previous rulings, statutes of limitations,

prosecutorial and judicial immunity, the favorable termination requirement of Heck v.

Humphrey, 512 U.S. 477 (1994), and failure to state a claim on numerous other grounds.

The District Court also properly explained why leave to amend would be futile. We have

carefully reviewed Schweitzer’s complaint and the District Court’s opinions. We discern

no arguable basis to question the District Court’s rulings, for the reasons the District

Court already has thoroughly and adequately explained. Schweitzer’s submission in

support of his appeal, the first sentence of which urges us to “[f]orget the criminal

judgments,” states no such basis. For these reasons, we will dismiss this appeal.




                                              4